UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1558



IMAWAN LAKSMONO; FLORENSIA SHIERLY UTOMO,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-268-052; A96-268-053)


Submitted:   November 13, 2006         Decided:     December 11, 2006


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Matthew W. Rau, LAW OFFICE OF MATTHEW W. RAU, Arlington, Virginia,
for Petitioners.   Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Mona Maria Yousif,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Imawan Laksmono and Florensia Shierly Utomo, both natives

and citizens of Indonesia, seek review of an order of the Board of

Immigration Appeals (Board) denying their motion to reconsider. We

have reviewed the administrative record and conclude that the Board

did not abuse its discretion in denying the motion.              See 8 C.F.R.

§ 1003.2(a), (b) (2006).

           Accordingly, we deny the petition for review for the

reasons   stated   by   the   Board.        See    In   re:    Laksmono,    Nos.

A96-268-052; A96-268-053 (B.I.A. Apr. 18, 2006).              We dispense with

oral   argument    because    the   facts    and   legal      contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               PETITION DENIED




                                    - 2 -